Title: To Thomas Jefferson from Sylvanus Bourne, 2[4?] March 1790
From: Bourne, Sylvanus
To: Jefferson, Thomas


New York, 25 [i.e. 24?] Mch. 1790. Having had the honor of an introduction to TJ he feels he may disclose his wish for public employment and refers to “the Vice President and Chief Justice of the United States, the Secretarys of the Treasury and War Departments” for information, but is conscious that capacity to serve the public is “the only proper ground of my expectations, as the only one you can consider as admissable.—A Secretaryship or other secondary situation in the Diplomatic or a Consulate in the Commercial Line are … objects which I hope a not unworthy Ambition prompts me to indulge the wish of obtaining.” RC (DLC: Applications for Office under Washington); evidently misdated; endorsed by TJ as received 24 Mch. 1790 and so recorded in SJL (without noting error in date). This letter was probably enclosed in one from Andrew Craigie to TJ dated New York, 24 Mch. 1790, in which he said that his friend Col. Smith had informed him TJ’s engagements would prevent his calling on him personally and that he therefore enclosed a letter sent to his care: “The very unpleasant Circumstance of the Seal’s being broken I flatter myself will not require a particular Apology when your Excellency has observed in what manner the accident happened” (RC in DLC; endorsed as received 24 Mch. 1790 and so recorded in SJL).
Bourne wrote on 23 Apr. 1790 to “the Supreme Executive of the United States,” saying that he had for some time wished to serve in a public capacity and added: “When he [Bourne] has specifically expressed his desire of a Consulate, it has been with the idea that to the propriety of such a mission would be allied the necessity of some publick provision for its support, but as a Consular System on the principle of explicit salarys appears to be exploded, the mind is naturally led to an examination of such other grounds as approach nearest to a substitute for those before relied on; and here the greatest trading Ports arise to view as promising the most Business, and among such, Cadiz in Spain or Lisbon in Portugal possess the preference; but the uncertain contingencies involved in every mercantile Pursuit will hardly warrant a decision in favor of these if unaided by some collateral support from Government arising from certain perquisites regulated by law, if only sufficient to defray necessary expences of living, while attempting a mercantile  establishment, thereby leaving the mind free and unembarrassed and producing that ease of situation equally favorable to the pursuit of private concerns and the performance of public Duty” Bourne also suggested that, in the contemplated commercial arrangements with Spain and Portugal, the consular and diplomatic functions be united, as sometimes done in Great Britain, “and grant such a part of the stipend allowed by Law to a Resident or Charges des Affaires … while employed in the intermediate agency between those Countrys … and by which, Consular rights and Privileges will be more completely ascertained also an opportunity given to obtain such an introduction to future buisness as would supersede the necessity of continuing the public allowance; but without such specific assistance, or perquisites given by Law, or any annexed Honours or Privileges arising from Compact, a Consulate cannot be an Object warranting the hazard of those inconveniences necessarily attendant upon quitting a native Country to settle in a Foreign one.” Bourne concluded by presenting, at the request of the secretary of state, “the following Ports in the order of progression in which they exist in his mind, and possess a claim to his wishes, Viz. Lisbon in Europe, Hispaniola, Martinique, and Guadalupe in the West Indies” (RC in DLC: Applications for Office under Washington; not recorded in SJL). On 13 May 1790 Bourne wrote again, from Boston, informing TJ “pursuant to… promise” that he would be in New York in a few weeks, and added: “You mentioned to me while at New York certain outlines of the duties which will be incumbent on a Consul in the service of the United States, which I doubt not you will concede to be rationally deserving some recompense established by Law during the present session of Congress” (same; endorsed as received 13 May 1790 and so recorded in SJL). Among the consular services that TJ must have had in mind was that of acting as an intelligence agency (see TJ to Jay, 14 Nov. 1788: Vol. 14: 61; see also TJ to Bourne, 23 Aug. 1790). On 15 June 1790 TJ notified Bourne of his appointment as consul for Hispaniola and enclosed his commission (FC in DNA: RG 59, PCC No. 121). On 19 Apr. 1790 TJ noted in SJL the receipt of another letter from Bourne of that same date, but it has not been found; it probably was written in response to Henry Knox’s letter of 17 Apr. 1790 suggesting that Bourne apply to the president or secretary of state; Bourne had called on Knox, found him not at home, and wrote that his hopes were “not ultimately confined to the Object of a Consulate” (both letters dated 17 Apr. 1790; MHi: Knox Papers).
